
	
		II
		Calendar No. 271
		112th CONGRESS
		2d Session
		S. 323
		[Report No. 112–109]
		IN THE SENATE OF THE UNITED STATES
		
			February 10, 2011
			Mr. Carper (for himself
			 and Mr. Coons) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			January 13, 2012
			Reported under authority of the order of the Senate of
			 December 17, 2011, by Mr. Bingaman, without
			 amendment
		
		A BILL
		To establish the First State National Historical Park in
		  the State of Delaware, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 First State National Historical Park
			 Act.
		2.DefinitionsIn this Act:
			(1)Historical
			 parkThe term historical park means the First State
			 National Historical Park established by section 3(a)(1).
			(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(3)StateThe
			 term State means the State of Delaware.
			3.First State
			 national historical park
			(a)Establishment
				(1)In
			 generalSubject to paragraph (3), there is established in the
			 State the First State National Historical Park, to be administered as a unit of
			 the National Park System.
				(2)PurposesThe
			 purposes of the historical park are to preserve, protect, and interpret the
			 nationally significant cultural and historic resources in the State that are
			 associated with—
					(A)early Dutch,
			 Swedish, and English settlement of the Colony of Delaware; and
					(B)the role of
			 Delaware as the first State to ratify the Constitution.
					(3)Determination
			 by secretary
					(A)In
			 generalThe historical park shall not be established until the
			 date on which the Secretary determines that sufficient land or interests in
			 land have been acquired from among the sites described in subsection (b) to
			 constitute a manageable park unit.
					(B)NoticeNot
			 later than 30 days after making a determination under subparagraph (A), the
			 Secretary shall publish a notice in the Federal Register of the establishment
			 of the historical park, including an official boundary map for the historical
			 park.
					(C)Availability of
			 mapThe map published under subparagraph (B) shall be on file and
			 available for public inspection in the appropriate offices of the National Park
			 Service.
					(b)Historic
			 sitesThe Secretary may include the following sites in the State
			 within the boundary of the historical park:
				(1)The Old
			 Sherriff’s House in New Castle County, Delaware.
				(2)Fort Christina
			 National Historic Landmark in New Castle County, Delaware.
				(3)Old Swedes Church
			 National Historic Landmark in New Castle County, Delaware.
				(4)Old New Castle
			 Courthouse in New Castle, Delaware.
				(5)John Dickinson
			 Plantation National Historic Landmark in Kent County, Delaware.
				(6)Dover Green in
			 Kent County, Delaware.
				(7)Ryves Holt House
			 in Sussex County, Delaware.
				4.Administration
			(a)In
			 generalThe Secretary shall administer the historical park in
			 accordance with—
				(1)this Act;
			 and
				(2)the laws
			 generally applicable to units of the National Park System, including—
					(A)the National Park
			 System Organic Act (16 U.S.C. 1 et seq.); and
					(B)the Act of August
			 21, 1935 (16 U.S.C. 461 et seq.).
					(b)Land
			 acquisition
				(1)In
			 generalThe Secretary may acquire all or a portion of any of the
			 sites described in section 3(b), including easements or other interests in
			 land, by purchase from a willing seller, donation, or exchange.
				(2)Boundary
			 adjustmentOn acquisition of land or an interest in land under
			 paragraph (1), the boundary of the historical park shall be adjusted to reflect
			 the acquisition.
				(c)Interpretive
			 toursThe Secretary may provide interpretive tours to sites and
			 resources in the State that are located outside the boundary of the historical
			 park and associated with the purposes for which the historical park is
			 established, including—
				(1)Fort
			 Casimir;
				(2)DeVries
			 Monument;
				(3)Amstel
			 House;
				(4)Dutch House;
			 and
				(5)Zwaanendael
			 Museum.
				(d)Cooperative
			 agreements
				(1)In
			 generalThe Secretary may enter into a cooperative agreement with
			 the State, political subdivisions of the State, institutions of higher
			 education, nonprofit organizations, and individuals to mark, interpret, and
			 restore nationally significant historic or cultural resources within the
			 boundaries of the historical park, if the cooperative agreement provides for
			 reasonable public access to the resources.
				(2)Cost-sharing
			 requirement
					(A)Federal
			 shareThe Federal share of the total cost of any activity carried
			 out under a cooperative agreement entered into under paragraph (1) shall be not
			 more than 50 percent.
					(B)Form of
			 non-Federal shareThe non-Federal share may be in the form of
			 in-kind contributions or goods or services fairly valued.
					(e)Management
			 plan
				(1)In
			 generalNot later than 3 fiscal years after the date on which
			 funds are made available to carry out this subsection, the Secretary shall
			 complete a management plan for the historical park.
				(2)Applicable
			 lawThe management plan shall be prepared in accordance with
			 section 12(b) of Public Law 91–383 (16 U.S.C. 1a–7(b)) and other applicable
			 laws.
				5.National
			 landmark study
			(a)In
			 generalNot later than 3
			 years after the date on which funds are made available to carry out this
			 section, the Secretary shall complete a study assessing the historical
			 significance of additional properties in the State that are associated with the
			 purposes of historical park.
			(b)RequirementsThe
			 study prepared under subsection (a) shall include an assessment of the
			 potential for designating the additional properties as National Historic
			 Landmarks.
			6.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
	
		January 13, 2012
		Reported without amendment
	
